IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 95-41036
                         Summary Calendar



HORTENCIA RODRIGUEZ,

                                          Plaintiff-Appellant,


versus

UNITED STATES OF AMERICA;
UNITED STATES DEPARTMENT OF JUSTICE;
UNITED STATES DRUG ENFORCEMENT;
SAN BENITO BANK AND TRUST COMPANY,

                                          Defendants-Appellees.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. CA-B-94-316
                        - - - - - - - - - -
                         December 16, 1996
Before JONES, DeMOSS and PARKER, Circuit Judges.

PER CURIAM:*

     IT IS ORDERED that Hortencia Rodriguez's application for

leave to appeal in forma pauperis (IFP) is DENIED, because the

appeal is frivolous as a matter of law.     See Howard v. King, 707

F.2d 215, 219-20 (5th Cir. 1983).   Accordingly, IT IS FURTHER

ORDERED that this appeal is DISMISSED.    See 5th Cir. Rule 42.2.



     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 95-41036
                               - 2 -

     To obtain preliminary injunctive relief, a party must first

prove a substantial likelihood that she will prevail on the

merits of the action.   Rodriguez v. United States, 66 F.3d 95, 97

(5th Cir. 1995).   Rodriguez cannot prove this, because the

district court has dismissed her action with prejudice.

     IFP DENIED; APPEAL DISMISSED.